Citation Nr: 1620995	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to December 2, 2015 and in excess of 20 percent thereafter for diabetic neuropathy of the right lower extremity (RLE), sciatic nerve. 

2.  Entitlement to a rating in excess of 10 percent prior to December 2, 2015 and in excess of 20 percent thereafter for diabetic neuropathy of the left lower extremity (LLE), sciatic nerve. 

3.  Entitlement to ratings in excess of 10 percent for diabetic neuropathy prior to December 2, 2015 and in excess of 20 percent each for bilateral lower extremities on an extra-scheduler basis pursuant to 38 C.F.R. § 3.321(b)(1).

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1973.

These matters come on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, these matters were remanded for further development, to include a contemporaneous VA examination.  In December 2015, the RO awarded the Veteran 20 percent ratings for his bilateral lower extremities effective December 2, 2015.  As the 20 percent ratings for the disabilities effective December 2, 2015 did not constitute full grants of benefits for the claims which have been appealed to the Board, the issues of entitlement to a higher increased ratings for these disabilities remain in appellate status pursuant to the holding in AB v. Brown, 6 Vet. App. 35   (1993).  The Board has characterized these claims on the title page to reflect the assignment of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also observes that the December 2015 rating decision also granted service connection for peripheral neuropathy of the bilateral lower extremity femoral nerves, each rated at 20 percent, effective December 2, 2105.  The Veteran has not disagreed with the ratings or effective date assigned with regards to these disabilities.  As such, these issues are not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

The increased rating claims on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  Prior to December 2, 2015, the Veteran's RLE diabetic neuropathy was manifested by no more than mild incomplete paralysis of the sciatic nerve, with no moderate incomplete paralysis shown; from December 2, 2015, such disability has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no moderately severe incomplete paralysis shown.
 
2.  Prior to December 2, 2015, the Veteran's LLE diabetic neuropathy was manifested by no more than mild incomplete paralysis of the sciatic nerve, with no moderate incomplete paralysis shown; from December 2, 2015, such disability has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no moderately severe incomplete paralysis shown.

3.  The evidence reasonably shows that the Veteran's service-connected diabetes mellitus type II and bilateral upper and lower extremity diabetic neuropathy render him unable to obtain and maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Ratings for RLE diabetic neuropathy in excess of 10 percent prior to December 2, 2015 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8520 (2015).

2.  Ratings for LLE diabetic neuropathy in excess of 10 percent prior to December 2, 2015 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2015).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The notice requirements in this case were satisfied by a September 2008 letter. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and the Veteran's available service treatment records, VA treatment records, and lay statements have been obtained. 

The Veteran was also afforded VA examinations addressing the disabilities for which increased compensation is claimed in September 2008 and December 2015.  The Board finds these examinations adequate to evaluate these disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed determinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims for increased ratings on appeal and no further examination is necessary.

As indicated previously, the Board remanded the Veteran's claims in March 2015, the purpose of which was to provide the Veteran with an opportunity to identify and obtain any outstanding private treatment records, obtain updated VA treatment records, and afford him a VA examination with opinion to determine severity of his service-connected disabilities.  Following the remand, the AOJ obtained all outstanding VA treatment records and a VA examination was obtained in December 2015.  Therefore, the Board finds that there has been substantial compliance with the March 2015 remand instructions such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of these issues below.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims for increased compensation on appeal.  

II.  Analysis 

On September 5, 2008, VA received the Veteran's claim for increased ratings for diabetes neuropathy of his bilateral lower extremities.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 
The Veteran's RLE and the LLE diabetic neuropathy has been rated under Code 8520 (for sciatic nerve paralysis), which sets forth the following criteria.  A 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

As noted, the Veteran filed the instant claims for increased ratings in September 2008.  Therefore, for purposes of this appeal, the evaluation period for each disability begins in September 2007 (i.e., one year prior to the date of claims).

VA clinical records throughout reflect ongoing treatment for diabetic peripheral neuropathy of both lower extremities.  These records do not specifically refer to sciatic nerve paralysis (in either lower extremity).  Moreover, the Board observes that private treatment records do not address the Veteran's bilateral lower extremity disabilities.

Prior to December 2, 2015, the Veteran's diabetic neuropathy of both the RLE and the LLE was manifested by incomplete paralysis of the sciatic nerve no more than mild in degree, as evidenced by his complaints of numbness and tingling and some pain in both lower extremities as well as the treatment reports of record.  Indeed on September 2008 VA examination, the Veteran complained of burning and numbness in both lower extremities.  Examination revealed that the Veteran had decreased extremity monofilament and a normal motor examination.  The examiner noted that such results were consistent with diabetic neuropathy affecting both his lower extremities.  Under section 4.12a, when the involvement is wholly sensory as it is here demonstrated, the rating should be for the mild or at most moderate degree.  Based upon the examiner's findings that there was decreased lower extremity sensation, the Board finds that the 10 percent rating for mild impairment under DC 8520 is appropriate.

From December 2, 2015 the Veteran's diabetic neuropathy of both the RLE and the LLE has been manifested by no more than moderate sciatic nerve incomplete paralysis, as evidenced by his complaints of pain, numbness, and tingling in both lower extremities and findings on VA examination in December 2015 (of moderate incomplete paralysis symptoms bilaterally as described by the examiner). Moderately severe or severe incomplete paralysis or complete sciatic nerve paralysis has not been shown at any time for either the RLE or the LLE (as the evidence notes complaints of pain, tingling, and burning but no symptoms of greater severity).  At no time were the lower extremity diabetic peripheral neuropathy described as moderately severe or severe by the examiner.  Accordingly, the Board finds that ratings in excess of 10 percent (prior to December 2, 2015) and/or in excess of 20 percent (from December 2, 2015) for diabetic neuropathy of the RLE and LLE are not warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Other Considerations

The Board further finds that additional staged ratings for the Veteran's service-connected disabilities addressed above, aside from such that the Veteran was determined to be entitled to herein, are not warranted as his symptomatology has otherwise remained stable during the pendency of the appeal.  See Hart, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay statements are competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

Based on the evidence of record, the Board finds that the Veteran is not entitled to ratings in excess of what are currently assigned.  Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  TDIU

An inferred claim for TDIU has been raised by the record under Rice V. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran meets the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  The Veteran is service-connected for type II diabetes mellitus (20 percent); diabetic peripheral neuropathy, sciatic nerve of the left lower extremity (20 percent); diabetic peripheral neuropathy, sciatic nerve of the right lower extremity (20 percent); diabetic peripheral neuropathy, femoral nerve of the left lower extremity (20 percent); diabetic peripheral neuropathy, femoral nerve of the right lower extremity (20 percent); diabetic peripheral neuropathy of the right upper extremity (10 percent); diabetic peripheral neuropathy of the left upper extremity (10 percent); and status post fractured talus, left ankle (0 percent).  His combined disability evaluation is 80 percent.

The record reflects limited high school education with no college studies.  It further shows that the Veteran's past employment history was that of a restaurant worker/ cook.  He retired after 20 years of working for a retirement community where he ran the food service.  His past work experience is physical and requires use of his hands and fingers, as well as use of his lower extremities.  

The December 2015 VA examination report reflects that peripheral neuropathy would impact the Veteran's ability to work because he is restricted from walking without a walker and no he cannot weight bear longer than 10 minutes.  She indicated that the Veteran was restricted from using ladders or stairs; and that he has decreased tactile sensation and that he is unable to perform activities that require fine motor skills or grip strength.  The examiner indicated that the Veteran would be able to perform light duty or sedentary work provided the above restrictions were met.

After careful review of the record, the Board finds the Veteran experiences functional limitations due to service-connected peripheral neuropathy of the upper and lower extremities that preclude substantially gainful employment.  To the extent that the record suggests that the Veteran could perform the physical requirements of sedentary type employment, the Board finds that such employment in this case would be no more than marginal in view of the Veteran's educational background and work experience.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).

Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that the Veteran is unable to perform the physical acts required for substantially gainful employment due to his service-connected disabilities, and specifically his diabetic peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, TDIU is granted.


ORDER

A rating in excess of 10 percent prior to December 2, 2015 and in excess of 20 percent thereafter for diabetic neuropathy of the RLE, sciatic nerve is denied. 

A rating in excess of 10 percent prior to December 2, 2015 and in excess of 20 percent thereafter for diabetic neuropathy of the LLE, sciatic nerve is denied.

A TDIU is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

Under 38 C.F.R. § 3.321(b)(1) (2015), in exceptional cases where the schedular evaluations do not adequately account for the effects that the Veteran's disability has on his individual earning capacity, the AOJ can request that the Under Secretary for Benefits or the Director, Compensation and Pension Service determine whether an extra-schedular evaluation is appropriate.  38 C.F.R. § 3.321(b)(1) (2015).  The regulation states that an "exceptional case" is one "with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  Id. 

The Court has set out a three-part test, based on language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Where the evaluations provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.

The Board itself may not assign an extra-schedular rating in the first instance but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to the appropriate personnel for extra-schedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extra-schedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extraschedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance.") (Emphasis in original).

In this case, the Veteran has indicated and the December 2015 VA examiner documented that the Veteran is unable to bear weight on his legs for longer than 10 minutes and that he is unable to ambulate without the assistance of a walker.  Further he is unable to climb stairs.  Physical examination notes that he has absent sensation to his right lower extremity.  A November 2015 VA social work assessment documents that the Veteran's adopted family cooks for him and takes care of everything he needs.  Arguably, the schedular ratings in this instance are inadequate, as the evidence indicates complete loss of use of the lower extremities, particularly the right leg, although as discussed above, he does not suffer from complete paralysis of either sciatic nerve.  Accordingly, the Board finds that the matters should be referred for extraschedular consideration.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The issue of entitlement to an increased disability ratings for peripheral neuropathy of the bilateral lower extremities is referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


